Citation Nr: 1025492	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  07-22 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to an effective date prior to August 31, 1992, for 
the award of service connection for a lumbar spine disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1981 to July 1985.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a March 2007 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the Veteran's claim 
for an effective date prior to August 31, 1992, for the award of 
service connection for a lumbar spine disability.  The Board 
remanded this claim for additional development in January 2009.  

The Veteran testified before the Board in August 2009.  A 
transcript of that proceeding has been associated with the 
Veteran's claims file.

The issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for peripheral neuropathy has been raised by 
the record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  


FINDINGS OF FACT

1.  A May 1993 rating decision granted service connection for a 
lumbar spine disability, effective August 31, 1992.

2.  The Veteran was notified of the May 1993 rating decision and 
his appeal rights on May 19, 1993.

3.  In March 2007, the Veteran asserted a freestanding claim, 
seeking an effective date prior to August 31, 1992, for the award 
of service connection for a lumbar spine disability, but he has 
not alleged that the May 1992 rating decision that assigned the 
effective date is clearly and unmistakably erroneous.  


CONCLUSION OF LAW

The Veteran's claim seeks an effective date prior to August 31, 
1992, for the award of service connection for a lumbar spine 
disability in a manner not authorized by law because the May 1993 
rating decision that assigned that effective date is final and no 
timely appeal to that decision was received.  38 U.S.C.A. 
§§ 5107, 7104, 7105 (West 2002); 38 C.F.R. §§ 3.400, 20.300, 
20.302 (2009); Rudd v. Nicholson, 20 Vet. App. 296 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 
2002).  In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  However, 
the appellant bears the burden of showing harm when not notified 
whether the necessary information or evidence is expected to be 
obtained by VA or provided by the appellant.  See Shinseki v. 
Sanders, 556 U.S. ___ (2009).
With regard to the Veteran's claim for an earlier effective date, 
in light of the Rudd decision and the dismissal of the appeal, 
any argument concerning the inadequacy of notice under the VCAA, 
or any other VCAA concerns, are moot, and the Board need not 
address them.  See DiCarlo v. Nicholson, 20 Vet. App. 52, 58 
(2006); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(where the law and not the evidence is dispositive the Board 
should deny the claim on the ground of the lack of legal merit or 
the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 
23, 2004) (VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim where 
that claim cannot be substantiated because there is no legal 
basis for the claim or because undisputed facts render the 
claimant ineligible for the claimed benefit).

Thus, VCAA notice is not applicable. As such, no further action 
is required pursuant to the VCAA for any of the matter on appeal.

II.  Earlier Effective Date 

The record reflects that the Veteran's original application for 
VA benefits was received on August 31, 1992.  A May 1993 rating 
decision granted service connection for a lumbar spine 
disability, and assigned a 20 percent rating, effective August 
31, 1992.  The Veteran did not file or perfect an appeal 
regarding the effective date of the award of service connection 
for his lumbar spine disability.  

In March 2007, the Veteran filed a claim seeking an effective 
date prior to August 31, 1992, for the award of service 
connection for a lumbar spine disability, arguing that he should 
"be given the 8 years of back pay" for his disability. 

The Board finds that the Veteran did not perfect an appeal of the 
May 1993 rating decision awarding service connection for his 
lumbar spine disability and assigning an effective date for his 
rating.  Therefore, the May 1993 rating decision became final.  
See 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.300, 
20.302, 20.1103 (2009).  An unappealed rating becomes final in 
the absence of clear and unmistakable error.  See 38 U.S.C.A. § 
5109A (West 2002); 38 C.F.R. § 3.105(a) (2009). 
In March 2007, the Veteran asserted entitlement to an effective 
date prior to August 31, 1992, for the award of service 
connection for a lumbar spine disability.  In his subsequent 
statements and his testimony at his August 2009 video conference 
hearing before the Board, the Veteran has not alleged that the 
May 1993 rating decision assigning an effective date of August 
31, 1992, for the award of service connection for a lumbar spine 
disability was the product of clear and unmistakable error (CUE). 

Where a rating decision that granted an effective date for 
service connection becomes final, an earlier effective date can 
only be established by a request for a revision of that decision 
based on CUE.  There is no freestanding earlier effective date 
claim, which can be raised at any time after the decision 
assigning the effective date has become final.  See Rudd v. 
Nicholson, 20 Vet. App. 296 (2006).  

The Board finds that the Veteran's claim of entitlement to an 
effective date prior to August 31, 1992, for the award of service 
connection for a lumbar spine disability, must be dismissed.  The 
Veteran did not file a timely notice of disagreement within one 
year of the May 1993 rating decision assigning the effective date 
and that rating decision became final.  Where the rating decision 
that established an effective date for service connection becomes 
final, an earlier effective date can only be established by a 
request for a revision of that decision based on CUE.  See Rudd 
v. Nicholson, 20 Vet. App. 296 (2006).  Therefore, because the 
Veteran has not requested a revision of the May 1993 final rating 
decision based on CUE, the Veteran's claim of entitlement to an 
earlier effective date must be dismissed. 

If the Veteran wishes to file a new claim for CUE in the May 1993 
rating decision, or for CUE any other prior rating decisions, he 
may do so expressly with the RO.  In this regard, the Board 
emphasizes that any claim of CUE must be pled with specificity.  
See Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd 
sub nom., Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).




ORDER

The claim of entitlement to an effective date prior to August 31, 
1992, for the award of service connection for a lumbar spine 
disability is dismissed. 



____________________________________________
K.A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


